Citation Nr: 1139131	
Decision Date: 10/20/11    Archive Date: 10/25/11

DOCKET NO.  08-28 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to a rating in excess of 10 percent for spasticity of the duodenal bulb.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel







INTRODUCTION

The Veteran served on active duty from February 1972 to May 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota, which in pertinent part, continued a previously assigned 10 percent disability rating for service-connected spasticity of the duodenal bulb.  

In June 2010, the Board remanded the issue for further development, to include a new VA examination.  The requested development was completed, and the remand orders were substantially complied with.  The case has now been returned to the Board for further appellate action.  The Board notes that the appeal originally encompassed additional issues.  However, the June 2010 Board decision denied service connection for lumbar and cervical spine disabilities.  Accordingly, the only issue remaining on appeal before the Board is the one listed on the cover page of this decision.

For the reasons explained below, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, an additional remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

Specifically, in accordance with the Board's June 2010 remand directives, the Veteran was afforded a new VA Digestive Conditions examination that occurred in June 2010.  On that occasion, the examiner noted that in May 2008, the Veteran was reportedly started on medication to treat the condition on appeal, and he continued taking the same dosage of that medication at the time of that examination.  The examiner also noted that the Veteran had an upper endoscopy performed in November 2007.  However, it does not appear that any private treatment records dating since November 2005, including the reported October 2007 private endoscopy, have been associated with the claims file, nor does it appear that the RO has made any attempt to obtain them.  However, because, such records are pertinent to the claim for an increased rating for spasticity of the duodenal bulb, VA has a duty to obtain them.  See 38 U.S.C.A. § 5103A(b).

In this regard, the Board notes that although the Veteran has submitted private treatment records in support of his claim dating from January 1993 to November 2005, where entitlement to compensation has already been established and an increase in the severity of the disability is at issue, as in this case, "the relevant temporal focus. . . . is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim."  Hart v. Mayfield, 21 Vet. App. 505, 509-10 (2007); see also Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  As such, obtaining the aforementioned private treatment records is especially important given that there are essentially no private treatment records dating from June 2006 to the present.  

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to provide authorization to obtain private treatment records from any medical provider(s) who are or have/has treated him for the condition on appeal dating since June 2006.  

In addition, the Veteran should identify any other private or VA treatment records relevant to the claim on appeal.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.  All efforts to obtain these records should be documented in the claims file. 

2. Thereafter, the RO should re-adjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the appellant and the accredited representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL MARTIN 
Acting Veterans Law Judge, Board of Veterans' Appeals





Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


